NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


WINDERTING INVESTMENTS, LLC, a                 )
Florida limited liability company; and         )
HELEN EMILY JAMES f/k/a                        )
HELEN EMILY KWOK,                              )
                                               )
              Petitioners,                     )
                                               )
v.                                             )      Case No. 2D17-1930
                                               )
GREGORY FURNELL, DARLENE                       )
BRADEN, and JAMIE JOHNSTON                     )
n/k/a JAMIE TANNER,                            )
                                               )
              Respondents.                     )
                                               )

Opinion filed May 16, 2018.

Petitions for Writ of Certiorari and Writ of
Mandamus to the Circuit Court for Polk
County; Steven L. Selph, Judge.

Stephen R. Senn and Matthew J. Vaughn
of Peterson & Myers, P.A., Lakeland, for
Petitioners.

Daniel F. Pilka of Pilka & Associates, P.A.,
Brandon, for Respondents.


PER CURIAM.

              Having carefully reviewed the record and the appellate court file, we deny

the petition for writ of certiorari without comment as the trial court did not depart from
the essential requirements of law in ordering the disclosure of the personal financial

information of Helen James f/k/a Helen Kwok.

             Denied.




LaROSE, C.J., and KHOUZAM and CRENSHAW, JJ., Concur.




                                           -2-